Citation Nr: 1411947	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-21 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1988 to April 1992, to include a tour of combat duty in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Jurisdiction over the veteran lies with the Buffalo, New York, RO based on his residency, however.

When this matter was previously before the Board in April 2012, it was remanded for additional development; all requested actions having been taken, the case is returned for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In April 2012, the Board remanded the claim for follow-up requests for treatment records from the VA Buffalo and/or Bath, New York, medical centers (VAMCs) covering the period from April 1992 to December 1992.  VAMC Bath certified that is has no available responsive records, and documented efforts undertaken in order to certify that there is no evidence that the Veteran was ever treated by VA at that facility prior to 2007.  

With regard to VAMC Buffalo, however, inadequate efforts have been undertaken.  The Board remand was specifically aimed at securing any retired or archived records; VAMC Buffalo had previously stated that any records were retired and would have to be retrieved from the National Archives and Records Administration (NARA).  There is no evidence that any request for retired records was made from NARA.  The AMC's request to VAMC Buffalo in fact makes no mention of retired records.

On remand, VAMC Buffalo will make an appropriate request of NARA or any other potential custodian of archived or retired records in order to secure the records alleged to exist by the Veteran, or to obtain a definitive certification that such do not exist.  Moreover, in light of statements that the records in question were retired from VAMC Buffalo to VAMC Bath, and the VAMC Bath certification does not clearly exclude the possibility of records from other sites, the same efforts will be undertaken for VAMC Bath.

The Board notes that the Veteran has stated several times that he has no additional evidence to submit.  This has left quite a long period during which there are simply no records of the Veteran's health.  The only time period covered currently is the second half of 2007, when VA treatment was sought.

However, the Veteran has for many years been a police officer.  It seems questionable that such a career field would not require periodic physicals, particularly in light of the fact that the Veteran has switched employers several times.  Further, VA treatment records refer to other treatment.  On November 15, 2007, the Veteran reported that he had to see an allergist after breathing problems at work, and that he had needed to go to the hospital a few times, including over the prior year.  All of these records are relevant to the current claim.

On remand, the Veteran will be requested to supply a properly completed VA 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each past employer and any private care provider, so that the outstanding records may be requested and associated with the claims file.  The Veteran is cautioned that the duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A Veteran's lack of response after a specific request may cause the Board to draw a negative inference from his inaction.

For the VA treatment records which are associated with the claims file, additional development is required.  First, any updated records must be obtained.  Second, copies of the spirometry results from November 2007 must be associated with the file.  While a "normal" interpretation is entered, the raw data is not shown, and would be helpful in adjudication of the claim.  As these are VA records, they must be obtained.  38 C.F.R. § 3.159(c)(2).

Finally, a VA examination is required.  The Veteran has competently reported recurrent respiratory problems, which he dates back to service.  As these allegations raise the possibility of substantiating the claim, an examination and medical opinion are warranted.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all employers and private care providers who have treated him from 1992 to the present.  The hospitals and allergist referred to in November 2007 must be specifically asked for.

Upon receipt of such, VA must take appropriate action to contact the identified agencies and providers, and request complete medical records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Contact VAMC Buffalo and request that all retired or archived records related to the treatment of the Veteran for the period of April 1992 to December 1992 be obtained, whether from NARA or any other appropriate custodian.  All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.  If records are not available, the VAMC must certify such, to include stating that retired records were searched.

3.  Contact VAMC Buffalo and request that all retired or archived records related to the treatment of the Veteran for the period of April 1992 to December 1992 be obtained, whether from NARA or any other appropriate custodian.  All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.  If records are not available, the VAMC must certify such, to include stating that retired records were searched.

4.  Associate with the claims file complete, updated VA treatment records from VAMC Bath and VAMC Buffalo, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of November 2007 to the present.

5.  AFTER COMPLETION OF THE ABOVE, schedule the Veteran for a VA respiratory disorders (Obstructive, Restrictive, and Interstitial) examination.  The claims folder, to include relevant records maintained electronically, must be reviewed in conjunction with the examination.

The examiner must identify all current respiratory conditions; "current" includes any condition present since June 2007, even if resolved since that time.  For all diagnosed conditions, the examiner must opine as to whether it is at least as likely as not such is caused or aggravated by military service, to include exposure to pollutants in Southwest Asia.

If no respiratory condition is diagnosed, but the examiner identifies chronic signs and symptoms of an unknown disability entity, the examiner must clearly so state.  In other words, can any chronic respiratory symptoms be accounted for by diagnosed conditions?

A full and complete rationale for any opinion expressed is required.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


